REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  
The limitation of a plant growing system, comprising: a base component; and a container body having a floor surface at a lower end, a gutter defined in the floor surface and having an inlet plane coplanar with the floor surface, the gutter having a downward slope extending from a first end of the gutter to a second end of the gutter, and the container body further having a first wall having a lower edge coupled to the floor surface and extending upward from the perimeter of the floor surface to an upper edge; a drainage port disposed adjacent to the second end of the gutter and intersected by the inlet plane; a drainage spout configured to be inserted in the drainage port comprising: a first end; a second end; a second wall extending between the first end and the second end; and 2US.131065521.01Appln. No.: 16/892,079 Page 3a fluid lumen defined through the drainage spout and extending from the first end and the second end as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, McDougall (US 5,279,071) discloses a base component; and a container body having a floor surface at a lower end, a gutter defined in the floor surface, the gutter having a downward slope extending from a first end of the gutter to a second end of the gutter, and the container body further having a first wall having a lower edge coupled to the floor surface and extending upward from the perimeter of the floor surface to an upper edge and a drainage port disposed adjacent to the second end of the gutter and a drainage spout configured to be inserted in the drainage port comprising: a first end; a second end; a second wall extending between the first end and the second end and 2US.131065521.01Appln. No.: 16/892,079 Page 3a fluid lumen defined through the drainage spout and extending from the first end and the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EBONY E EVANS/Primary Examiner, Art Unit 3647